Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This responds to Applicant’s Arguments/Remarks filed 01/15/2021. Claims 1 and 11 have been amended. Claims 2 and 12 have been cancelled. Claims 1, 3-11, 13-20 are now pending in this Application.

Response to Arguments
Applicant's arguments filed 01/15/2021 have been fully considered but they are not persuasive. 
Applicant argues that Noor does not explicitly disclose “extracting on or more component of the received metadata”.
In response to applicant argument, the examiner submits that Noor discloses “source server extract an item of metadata descriptive on an object and store it” (Par [0036]).
Applicant argues that Noor and Emanuel do not disclose “using a text miner… at least one annotator to perform text analysis to identify… from the received metadata”.
In response to applicant’s argument, the examiner submits that Emanuel discloses “the text miner and annotators as a language identification annotator… a name entity recognition annotator to extract person names, locations and company names (Par [0017])” using annotator to identify data.
In combination of Noor and Emanuel disclose these limitation.
Therefore, the examiner respectfully maintained the rejection.
Applicant’s arguments with respect to claim(s) 1, 3-11, 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 11, 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noor (U.S. Pub No. 2011/0307493 A1), and further in view of Emanuel et al (U.S. Pub No. 2013/0298050 A1), Liden (U.S. Pub No. 2016/0267086 A1).

As per claim 1, Noor discloses a method comprising: 
maintaining a plurality of data storage systems in communication with an external metadata management system (Par [0023-0024] receiving metadata and store and retrieve stored metadata); and 
operating the metadata management system to store metadata corresponding to data residing on the plurality of data storage systems as a plurality of entries in the metadata management system, 
wherein operating the metadata management system to store metadata corresponding to data residing on the plurality of data storage systems comprises: receiving metadata from one or more of the plurality of data storage systems (Par [0031] receiving metadata from servers); 
extracting one or more components of the received metadata (Par [0036] Extracting metadata); and 
using a text miner comprising at least one annotator to identify one or more facets from the one or more components, wherein the one or more facets include information about the data residing on the plurality of data storage systems (Par [0032] each facet is shown with three tags);
storing the received metadata and the one or more identified facets in one of the plurality of entries in the metadata management system (Par [0004] storing metadata and identifying of the facet).
Noor disclose tagging facets, Noor does not explicitly disclose a text miner, annotation. However, Emanuel discloses a text miner, annotation (Par [0017] text miner and annotator).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Emanuel into the teachings of Noor in order to improve the ability of users to make cognitive association among the object (Par [0005]).
Noor discloses extracting metadata, Emanuel discloses extract metadata/data. Noor and Emanuel do not explicitly disclose.
 However, Liden discloses extracting the one or more identified facets (Par [0033] extract the facet values for each facet).

As per claim 3, Noor discloses the method of claim 1, wherein the received metadata comprises one or more of the following: event metadata, system metadata, or scan metadata (Par [0031]). As per claim 4, Noor disclose the method of claim 1, wherein event metadata corresponding to a data storage system comprises information associated with at least one data operation event executed on data residing in that data storage system (Par [0032]). As per claim 5, Noor discloses the method of claim 3, wherein scan metadata comprises metadata collected by the metadata management system by externally scanning data residing on the plurality of data storage systems (Par [0035-0036]). As per claim 6, Noor discloses the method of claim 1, wherein the at least one annotator comprises one or more of the following: a dictionary annotator; a custom lexical annotator; or an entity based annotator (Par [0050]). As per claim 7, Noor discloses the method of claim 1, wherein operating the metadata management system to store metadata corresponding to the plurality of data storage systems comprises further comprises using the one or more facets to create tags for one or more of the plurality of entries in the stored metadata (Par [0050]). 
As per claim 11, Noor discloses a non-transitory computer readable medium comprising programming instructions that when executed cause a processor to: 
maintain a plurality of data storage systems in communication with an external metadata management system (Par [0023-0024] receiving metadata and store and retrieve stored metadata); and
operating the metadata management system to store metadata corresponding to data residing on the plurality of data storage systems as a plurality of entries in the metadata management system, wherein each of the plurality of entries comprises one or more facets of data corresponding to metadata stored in that entry (par [0025, 0031, 0036] receive metadata from servers, each item of metadata stored as a facet, extracting metadata). 
wherein operating the metadata management system to store metadata corresponding to data residing on the plurality of data storage systems comprises: receiving metadata from one or more of the plurality of data storage systems (Par [0031] receiving metadata from servers); 

using a text miner comprising at least one annotator to identify one or more facets from the one or more components, wherein the one or more facets include information about the data residing on the plurality of data storage systems (Par [0032] each facet is shown with three tags);
storing the received metadata and the one or more identified facets in one of the plurality of entries in the metadata management system (Par [0004] storing metadata and identifying of the facet).
Noor disclose tagging facets, Noor does not explicitly disclose a text miner, annotation. However, Emanuel discloses a text miner, annotation (Par [0017] text miner and annotator).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Emanuel into the teachings of Noor in order to improve the ability of users to make cognitive association among the object (Par [0005]).
Noor discloses extracting metadata, Emanuel discloses extract metadata/data. Noor and Emanuel do not explicitly disclose.
 However, Liden discloses extracting the one or more identified facets (Par [0033] extract the facet values for each facet).
 It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Emanuel into the teachings of Noor in order to allow user to provide feedback with regard to content items (Par [0025]).
As per claim 13, Noor discloses the non-transitory computer readable medium of claim 11, wherein the received metadata comprises one or more of the following: event metadata, system metadata, or scan metadata (Par [0031]). 
As per claim 19, Emanuel discloses the non-transitory computer readable medium of claim 11,  wherein .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765.  The examiner can normally be reached on Monday to Thursday from 9:30AM to 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




October 9, 2020
/THU N NGUYEN/Examiner, Art Unit 2154